NELSON, Circuit Justice.
The question in this case is, whether, on the facts, the owner of the vessel is entitled to freight. This question was very fully examined by me in the case of Hugg v. Augusta Insurance & Banking Co., 7 How. [48 U. S.] 595, 606, 607, it being indirectly involved in the first question presented, on the division of opinion in the court below. The court there held, that the underwriters would be liable for freight, as a total loss, if it should be found by the jury that there was a destruction in specie of the cargo, so that it had lost its original character at the port of distress, or that, if it had been reshipped. a total destruction in specie would, from the damage received, have been inevitable, before it could have arrived at its port of destination. The latter principle decides the question before me, upon the facts *774in this case. The shippers were not liable for the freight, but the underwriters were.
There must be a judgment for the plaintiffs, for the amount of freight retained, with interest from the demand of the same.